CAPOTOSTO, J.
After verdict for the defendant, the plaintiff moves for a new trial.,
The case involves a collision between two automobiles on the Boston Post Road in Attleboro, Massachusetts, around midnight of Saturday, February 25, 1933. The weather conditions were very bad. Snow had been falling for some time, and snow plows were attempting to keep the four lane road to Boston cpen for such traffic as might dare the forces of nature.
The plaintiff was -one of a party of four, two men and two girls, who had gone to an inn in Attleboro to dine and dunce. The plaintiff claims that, shortly after they 'arrived at their destination, she became sick and that her escort, who was a druggist, started to drive her alone — to his drugstore in Pawtucket to relieve her of her trouble; 'that she sat on the right of the rear seat, with the window open at her side for air; that when they started for Pawtucket the snow was thick an the ground and coming very fast; that, although she knew the car was proceeding at about twenty miles an hour, she paid no other attention to the operator of the car or to the road conditions because of her miserable physical condition; that she does not know how the accident happened, and that the next time she came to her senses she found herself in bed in the Sturdy Memorial Hospital in Attleboro.
The driver of the plaintiff’s ear testified that -as he was proceeding towards Pawtucket on Ms right of the four lane road at about twenty miles an hour, the defendant’s- automobile, headed towards Attleboro and going at a speed of some thirty miles an hour, darted from behind a snow plow which was on his extreme left and proceeding in the same direction as defendant’s car, skidded across the intervening lanes of the highway and crashed into the left side of his car. He woke up in the hospital.
The defendant, a resident of Attle-boro, testified that he and some friends were taking his sister 'home; that he had followed the snow plow, which was on its .extreme right, for some distance ; that when he saw the road clear *86to his left he started to pass the plow at a moderate rate of speed; that as a matter of fact he did pass the plow and had straightened out on his own first or right hand lane when the car in which the plaintiff was riding suddenly loomed directly in his path; that he attempted to pull as far to his right as possible but was unable to avoid the collision. He and his sister also went to the Sturdy Memorial Hospital.
For plaintiff: James I-I. I-Iaxahan.
For defendant: I-Iinckley, Allen, Till-inglmst & AVheeler.
The plaintiff’s case rests on the testimony of herself and her driver. Her explanation of the cause of her indisposition was premature, quite contrary to ordinary experience, and contradicted in some material respects by credible 'testimony. The other couple who were with her and the driver of the automobile at the Attleboro inn were conspicuous by their absence. Because of human considerations, this Court refrains from mentioning the driver by name and from making any further comments on this phase of the case.
The defendant, although in company with 'Other young people and perhaps unwise in venturing forth on a night like that, gave a more reasonable version of the occurrence in language which, had the ring of truth. Moreover, he was substantiated by tbe physical evidence of the positions of the cars afar the accident, and by the men wiho were operating the snow plow at the time that the accident happened.
After a careful consideration of all the testimony, this Court is of the opinion that .the jury reached a just verdict. Plaintiff’s claim, if any she has, is not against this defendant.
Motion for new trial denied.